ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_JUD_01_PO_03_FR.txt.                                 DÉCLARATION DE M. LE JUGE GAJA

[Traduction]

       1. Dans sa requête (par. 32) comme dans les conclusions qu’elle a présentées dans son
mémoire, la Bolivie prie la Cour de dire et juger que «le Chili a l’obligation de négocier avec la
Bolivie en vue de parvenir à un accord octroyant à celle-ci un accès pleinement souverain à l’océan
Pacifique», que le Chili ne s’est pas conformé à cette obligation et qu’il est tenu de s’en acquitter.
Bien que cette demande mette l’accent sur les négociations, celles-ci ne constituent donc qu’un
moyen devant permettre à la Bolivie d’obtenir un accès souverain à la mer. Selon moi, la Cour
aurait dû accorder davantage de poids à cet élément de fait lorsqu’elle a défini le différend.

        Même si l’expression «accès souverain à la mer» peut être ambiguë, il n’est pas contesté que,
dans le traité de paix et d’amitié conclu en 1904 par les deux Etats, qui traitait de questions de
souveraineté, il n’est fait aucune référence à pareil accès pour la Bolivie. L’article II du traité
de 1904 avait trait à l’acquisition, par le Chili, de l’intégralité de la bande côtière qui relevait de la
souveraineté bolivienne avant la guerre du Pacifique. Par ailleurs, cet instrument délimitait de
manière exhaustive la frontière terrestre entre la Bolivie et le Chili, y compris en ce qui concerne
les provinces de Tacna et d’Arica, sur lesquelles le point de savoir qui du Chili et du Pérou avait la
souveraineté demeurait indéterminé (voir l’article 3 du traité d’Ancón du 20 octobre 1883 conclu
entre ces deux Etats) et qui, bien qu’étant occupées par le Chili à l’époque, avaient été désignées
comme des «provinces péruviennes» dans le traité du 23 septembre 1902 entre la Bolivie et le
Pérou sur la démarcation des frontières. Etant donné que le débat politique au Chili et au Pérou
dans les années précédentes avait montré qu’un accord sur la cession des deux provinces ou
simplement d’Arica à la Bolivie était irréaliste, il est compréhensible que la Bolivie et le Chili aient
recherché ce qui pouvait être considéré comme une solution de remplacement à l’accès souverain à
un port, solution qui fut énoncée dans le traité de 1904. Celle-ci a consisté à accorder à la Bolivie
un droit de transit commercial et le droit d’établir des agences douanières dans les ports d’Arica et
d’Antofagasta, et à prévoir la construction, aux frais du Chili, d’une ligne de chemin de fer reliant
Arica à La Paz ainsi que le versement d’une indemnité financière à la Bolivie. Le contenu de ce
traité, et en particulier les coûteuses concessions consenties par le Chili, donnent à penser que cet
instrument devait constituer un règlement exhaustif, qui comprenait la question de l’accès à un
port. En ce qui concerne ce dernier point, le caractère exhaustif dudit règlement a été reconnu dans
un opuscule publié en 1905 par le négociateur bolivien, Alberto Gutiérrez (El Tratado de paz con
Chile, La Paz : Imprenta y Litografia Artística, 1905, p. 21, 22, 36 et 53).

       La souveraineté que détient actuellement le Chili sur le littoral en cause n’est pas contestée
par la Bolivie, laquelle n’a pas non plus, en la présente instance, contesté la validité du traité
de 1904 ou le fait que celui-ci est toujours en vigueur (CR 2015/21, p. 12, par. 9-10 et 12
(Chemillier-Gendreau)). L’objectif de la Bolivie est d’obtenir, par voie de négociations, un accès
souverain à l’océan Pacifique. A cet égard, l’un des conseils du demandeur a indiqué qu’«une
solution trouvée d’un commun accord p[ouvait] avoir ou non une incidence sur le traité»
(CR 2015/21, p. 32, par. 7 (Akhavan)), tandis que, dans sa réponse à la question posée par
M. le juge Owada au sujet du sens de l’expression «accès souverain», la Bolivie a évoqué
«[l’]éventualité que le traité de 1904 puisse être modifié à un certain moment dans l’avenir». Ce
nonobstant, c’est à juste titre que le Chili a affirmé que l’obtention, par la Bolivie, de pareil accès
aurait immanquablement une incidence partielle sur le traité de 1904. Tout accès «souverain» se
ferait en effet nécessairement par un territoire qui, aux termes de cet instrument, ne relève pas de la
souveraineté bolivienne.


      2. Comme base juridictionnelle en la présente espèce, la Bolivie a invoqué l’article XXXI du
pacte de Bogotá, qui confère compétence à la Cour à l’égard d’un large éventail de différends. Le
Chili ne conteste pas la portée de cette disposition mais soutient qu’il est fait obstacle à la

                                                  -2-

compétence de la Cour par l’article VI de ce même instrument, qui exclut les «questions déjà
réglées au moyen d’une entente entre les parties, ou d’une décision arbitrale ou d’une décision d’un
tribunal international, [ou] celles régies par des accords ou traités en vigueur à la date de la
signature du présent Pacte». Or, selon le Chili, la question de l’accès souverain de la Bolivie à la
mer a été réglée par le traité de 1904.

       La condition énoncée par le premier membre de phrase de l’article VI pour que soit exclue
l’application des procédures prévues dans le Pacte est que le différend en cause porte sur une
question qui a «déjà [été] réglée[]» soit au moyen d’une entente, soit par une décision judiciaire ou
arbitrale avant la date de la conclusion du Pacte. Ainsi que M. Belaúnde, le délégué du Pérou ayant
proposé le texte qui allait devenir l’article VI, l’avait précisé à la conférence de Bogotá, «[l]e risque
est que cette question soit rouverte ou que l’on tente de la rouvrir» (EPC, vol. I, annexe 12,
p. 199 ; «El peligro está en que se reabra, en que se quiera reabrir»). Dans l’affaire du Différend
territorial et maritime (Nicaragua c. Colombie) (exceptions préliminaires, arrêt,
C.I.J. Recueil 2007 (II), p. 858, par. 77), la Cour a relevé que «cette disposition visait clairement à
empêcher que de telles procédures, et en particulier le droit de recours de nature judiciaire, pussent
être utilisées afin de rouvrir des questions déjà réglées entre les parties au Pacte».

       Il est peu vraisemblable que l’article VI, par son second membre de phrase, qui exclut des
procédures énoncées dans le Pacte les questions «régies par des accords ou traités en vigueur», ait
eu pour objet d’établir une distinction entre des ententes informelles et des décisions judiciaires ou
arbitrales, d’une part, et, d’autre part, des traités conclus en bonne et due forme. Ce sont sans doute
plutôt les questions qui ont été réglées une fois pour toutes qu’il convient de distinguer des
questions qui sont régies par des dispositions conventionnelles d’application continue telles que
celles qui, dans le traité de 1904, portent sur la détermination de la frontière ou le transit
commercial. La crainte de voir des questions rouvertes semble valoir également en ce qui concerne
les questions régies par des traités.

      Quelle que soit l’interprétation que l’on fasse de l’article VI, il est difficile de conclure que la
question de l’accès de la Bolivie à la mer n’a pas été réglée par le traité de 1904.


       3. Une question qui a été réglée peut, par la suite, être rouverte. Si l’objet du présent
différend était considéré comme une question ayant été rouverte avant le 30 avril 1948, date de
l’adoption du pacte de Bogotá, alors la Cour aurait compétence à l’égard de ce différend.

       Le règlement d’un différend dépend nécessairement, de façon directe ou indirecte, du
consentement des Parties. Le fait de rouvrir une question déjà réglée doit lui aussi être considéré
comme requérant pareil consentement. L’action unilatérale d’un Etat pourrait certes donner
naissance à un nouveau différend mais, pour qu’une question antérieurement réglée par deux Etats
soit rouverte, ceux-ci doivent l’un et l’autre agir en ce sens. A cet égard, il n’est pas nécessaire
qu’une obligation de négocier se soit fait jour ; l’existence de négociations librement engagées par
les parties pourrait avoir pour conséquence qu’une question réglée soit rouverte.

       L’hypothèse selon laquelle la question de l’accès souverain de la Bolivie à la mer a été
rouverte avant le 30 avril 1948 paraît essentiellement reposer sur 1) un mémorandum en date du
9 septembre 1919 dans lequel il était indiqué que le Chili «accept[ait] d’entamer de nouvelles
négociations, sans préjudice des dispositions du traité de paix de 1904, afin de répondre aux
aspirations du pays ami, à condition que le plébiscite lui soit favorable» ; 2) une déclaration faite
par le Chili le 10 janvier 1920 selon laquelle celui-ci «entend[ait] veiller à ce que la Bolivie dispose
d’un accès à la mer qui lui soit propre, en cédant une partie importante de la zone située au nord
d’Arica» («Chile está dispuesto a procurar que Bolivia adquiera una salida propia al mar,
cediéndole una parte importante de esa zona al norte de Arica») ; et 3) le mémorandum du
gouvernement chilien du 4 décembre 1926 en réponse à la proposition de céder Tacna et Arica à la
Bolivie formulée par le secrétaire d’Etat des Etats-Unis d’Amérique, M. Kellog. Dans ce

                                                 -3-

document, il était indiqué que «le gouvernement chilien accept[ait], par principe, d’examiner la
proposition» («el Gobierno de Chile accede a considerar en principio la proposición»).


       4. Etant donné que, suivant l’analyse exposée ci-dessus, il serait nécessaire de déterminer si
des questions ont été rouvertes après la conclusion du traité de 1904, l’exception préliminaire du
Chili soulèverait des problèmes ayant trait aux négociations entre les Parties. Il conviendrait alors
de rechercher si, et dans quelle mesure, ceux-ci peuvent être examinés par la Cour au stade de
l’examen de l’exception préliminaire.

       Selon le paragraphe 9 de l’article 79 de son Règlement, la Cour «retient l’exception, la
rejette ou déclare que cette exception n’a pas dans les circonstances de l’espèce un caractère
exclusivement préliminaire». Dans l’affaire du Différend territorial et maritime (Nicaragua
c. Colombie) (exceptions préliminaires, arrêt, C.I.J. Recueil 2007 (II), p. 852, par. 51), dans
laquelle une exception avait également été présentée sur la base de l’article VI du pacte de Bogotá,
la Cour a dit qu’

      «une partie qui soulève des exceptions préliminaires a[vait] droit à ce qu’il y soit
      répondu au stade préliminaire de la procédure, sauf si la Cour ne dispose pas de tous
      les éléments nécessaires pour se prononcer sur les questions soulevées ou si le fait de
      répondre à l’exception préliminaire équivaudrait à trancher le différend, ou certains de
      ses éléments, au fond».

       Lorsqu’est invoqué l’article VI du pacte de Bogotá, le point de savoir si une question a été
réglée aura souvent une incidence tant sur la compétence que sur le fond. Dans l’affaire du
Différend territorial et maritime (Nicaragua c. Colombie), la Cour n’a toutefois pas hésité à
envisager que son arrêt sur les exceptions préliminaires puisse «effleurer certains aspects du fond
de l’affaire» (C.I.J. Recueil 2012 (II), p. 852, par. 51). Dans cet arrêt, elle a jugé que certaines
questions, qui avaient trait à la souveraineté sur trois îles nommément désignées, devaient être
considérées comme ayant été réglées par un traité bilatéral entre les Parties (ibid., p. 860–861,
par. 86 à 90) ; en revanche, elle s’est déclarée compétente à l’égard d’autres questions relatives à la
souveraineté territoriale, considérant que celles-ci n’avaient pas été «réglées» par le traité en
question et, partant, relevaient de sa compétence (ibid., p. 863, par. 97 et, p 865, par. 104).

       Dans l’arrêt qu’elle a rendu sur l’exception préliminaire soulevée en la présente espèce, la
Cour aurait pu rechercher si certaines questions avaient été réglées par le traité de 1904. Elle
n’aurait cependant pas pu parvenir à une décision concernant sa compétence sans rechercher
également si une question réglée par cet instrument avait été ultérieurement rouverte. A cette fin,
elle aurait dû examiner certains points ayant trait aux négociations, qui font également partie du
fond de l’affaire. Compte tenu du lien entre le rôle qu’ont pu jouer les négociations pour rouvrir
une question antérieurement réglée, d’une part, et, d’autre part, la possibilité que soit déduite de ces
négociations l’existence d’une obligation de négocier, la Cour aurait dû conclure que, dès lors,
l’exception n’avait pas un caractère exclusivement préliminaire.



                                                                 (Signé)    Giorgio GAJA.


                                            ___________

